 1   John Meyer
     16024 W. Brian Ave.
 2
     Kerman, CA. 93630
 3   559-385-1565
     JMeyer@Meyerlrs.com
 4
                                 IN THE UNITED STATES DISTRICT COURT
 5

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,                         Case No.: 1:18-cr-00233-LJO
 9
                    Plaintiff,
10                                                     SEALING ORDER
     vs.
11
     IVAN ISHO,
12
                    Defendant
13

14   GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant’s competency

15   examination by Dr. Howard Glidden in this case shall be filed under seal until further order of
16
     the court as they contain confidential information concerning confidential medical records.
17

18
     IT IS SO ORDERED.
19

20         Dated:   January 31, 2020
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
